DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-22 are pending in this application.

Response to Amendment

The amendment filed on 11 November 2021 has been entered. Claim(s) 1-3 and 7-22 remain pending in this application. Claim(s) 4-6 have been cancelled.  
The amendment to claims 7 and 8 has overcome the claim objections set forth in the office action mailed 17 August 2021. 
	The amendment to Claims 11 and 20-22 have overcome the §112(b) rejections set forth in the office action mail 17 August 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10, 12-13, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pre-grant Publication 2017/0058780), hereinafter Kim, in view of Schilp (U.S. Pre-grant Publication 2015/0082794), hereinafter Schilp, as evidenced by Szwedowicz (U.S. Pre-grant Publication 2017/0176009), hereinafter Szwedowicz, and Kenyon (U.S. Pre-grant Publication 2012/0204534), hereinafter Kenyon.

Regarding Independent Claims 1, 2 and 12, Kim discloses a gas turbine engine (Paragraph 0001 – the system is for a gas turbine engine) comprising:
a combustion apparatus (Figure 3) defining a volume (84),
a compressor (Paragraph 0010 – the gas turbine has a compressor), 
a bleed arrangement (Figure 3, Elements 104, 108, 114 – Paragraphs 0037-0038 – bleed air from the volume, 84, passes through the conduit created by the baffle, 104, through the apertures, 114, and into the port, 108) comprising a conduit (Figure 3 – the conduit is the passage created by the baffle, 104 – see annotated figure below for clarification), the conduit is connected to the volume such that fluid can be bled from the volume through the conduit (Figure 3 – the conduit leads fluid from the volume, 84, to the port, 108, therefore it is connected to the volume to bleed fluid from the volume through the conduit), 
a Helmholtz resonator (116 and 106), the Helmholtz resonator comprises a neck (116) and a chamber (106) having an attenuation volume (Figure 3 – the volume of the plenum/chamber, 106, is the attenuation volume) and which is in fluid communication with the volume (Figure 3 – the fluid from the volume, 84, passes through the attenuation volume and therefore they are in fluid communication), 
Figure 3 – the Helmholtz resonator is fluidly connected to the conduit).

    PNG
    media_image1.png
    799
    843
    media_image1.png
    Greyscale

Figure 1 - Annotated Figure from Kim




Kim does not explicitly teach (Claim 1) a cooling air supply feed from the compressor, wherein the cooling air supply feed is connected to the Helmholtz resonator and comprises a valve arrangement, wherein the valve arrangement is configured such that, in a first engine operating condition, the valve arrangement is closed and the Helmholtz resonator attenuates acoustic frequencies in a first range and, in a second engine operating condition, the valve arrangement is open whereby cooling air purges the attenuation volume and the Helmholtz resonator attenuates acoustic frequencies in a second range; wherein the gas turbine engine further comprises: a combustion dynamics probe configured to measure a temperature in the combustion apparatus, an engine control unit, wherein the engine control unit is connected to the combustion dynamics probe and to the valve arrangement and is configured to command the valve arrangement to open and close depending on the temperature being measured by the combustion dynamics probe;
(Claim 2) the first engine operating condition is at a different load output than the second engine operating condition, and/or wherein the first engine operating condition is at a higher output than the second engine operating condition;
(Claim 12) wherein in the first engine operating condition the engine is operating at at least 90% of its maximum output, and
wherein in the second engine operating condition the engine is operating between 50% and 75% of its maximum output.
However, Schilp teaches a Helmholtz resonator (76) for a gas turbine (Title and Paragraph 0020) with a cooling air supply feed (Figure 6, Elements 50, 68 and 70) from the Paragraph 0020, Lines 16-17 – the cooling air, 50, is from the compressor), wherein the cooling air supply feed is connected to the Helmholtz resonator (Figure 6 – the cooling air supply feed is connected to the Helmholtz resonator, 76) and comprises a valve arrangement (68 and 70), wherein the valve arrangement is configured such that, in a first engine operating condition, the valve arrangement is closed and the Helmholtz resonator attenuates acoustic frequencies in a first range (Figures 9 and 10 – Paragraphs 0028- 0029 – the valve arrangement is configured such that in a first operating condition, for example full load (Claim 12 – the load at full load is above 90% maximum output), the valve, 68, is closed thereby providing attenuation in a first range of frequencies) and, in a second engine operating condition, the valve arrangement is open whereby cooling air purges the attenuation volume and the Helmholtz resonator attenuates acoustic frequencies in a second range (Figures 9 and 10 – Paragraphs 0027 - 0029 – the valve arrangement is configured such that in a second engine operating condition, for example ½ load (Claim 2 – the first engine operating condition is different from the second engine operating condition with the first condition being at a higher load/output) (Claim 12 – the load at ½ load is at 50% maximum output which is in the range of 50% -75%), the valve, 68, is fully opened to allow air to purge the attenuation volume and the Helmholtz attenuates a second range of frequencies);
the gas turbine engine further comprises:
an engine control unit (70 – Paragraph 0022, Lines 17-22 – the control logic, 70, is a part of an engine control unit);
wherein the engine control unit is connected to the valve arrangement and is configured to command the valve arrangement to open and close to tune the resonator based on Figure 6 – Paragraphs 0028-0029 – the engine control unit, 70, is connected to the valve arrangement to command the valve arrangement to open and close thereby optimizing the noise reduction, thus tuning the resonator, based on operating conditions).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim to modify the resonator and combustion apparatus of Kim to include (Claim 1) a cooling air supply feed from the compressor, wherein the cooling air supply feed is connected to the Helmholtz resonator and comprises a valve arrangement, wherein the valve arrangement is configured such that, in a first engine operating condition, the valve arrangement is closed and the Helmholtz resonator attenuates acoustic frequencies in a first range and, in a second engine operating condition, the valve arrangement is open whereby cooling air purges the attenuation volume and the Helmholtz resonator attenuates acoustic frequencies in a second range; and make the gas turbine engine further comprising an engine control unit; wherein the engine control unit is connected to the valve arrangement and is configured to command the valve arrangement to open and close to tune the resonator based on operating conditions; (Claim 2) the first engine operating condition is at a different load output than the second engine operating condition, and/or wherein the first engine operating condition is at a higher output than the second engine operating condition; (Claim 12) wherein in the first engine operating condition the engine is operating at at least 90% of its maximum output, and wherein in the second engine operating condition the engine is operating between 50% and 75% of its maximum output, as taught by Schilp, in order to prevent contamination from entering the Schilp – Paragraph 0005, Lines 10-12) while also improving engine efficiency and damping, thereby reducing emissions (Schilp – Paragraph 0032, Lines 6-9). 
Kim in view of Schilp do no disclose wherein the gas turbine engine further comprises: a combustion dynamics probe configured to measure a temperature in the combustion apparatus, wherein the engine control unit is connected to the combustion dynamics probe and to the valve arrangement and is configured to command the valve arrangement to open and close depending on the temperature being measured by the combustion dynamics probe.
However, Kenyon teaches a combustion apparatus (Figure 2) usable in gas turbine engines (Paragraph 0002) with a resonator (36) and engine control unit (88 and 90) and further comprising a combustion dynamics probe (92 - Paragraph 0018, Lines 6-11 and Paragraph 0030, Lines 1-6 – the sensor, 92, connected to the plenum senses temperature and is a combustion dynamics probe since the temperature is related to the dynamics, i.e. dominant frequencies, within the combustion apparatus) configured to measure a temperature in the combustion apparatus (Paragraph 0018, Lines 6-11 and Paragraph 0030, Lines 1-6 – the combustion dynamics probe measures temperature in the plenum), wherein the engine control unit is connected to the combustion dynamics probe (Figure 2 – the control unit is connected to the probe, 92) is configured to tune the resonator depending on the temperature being measured by the combustion dynamics probe (Paragraph 0017, Lines 21-25 and Paragraphs 0018 and 0030 – the controller tunes the resonator to damp specific ranges of frequencies based on the temperatures being measured by the combustion dynamics probe).
Kenyon – Paragraph 0017, Lines 25-27). 

Regarding Claim 3, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above. 
Schilp further discloses the first engine operating condition is at a higher load output than the second engine operating condition and, as evidenced by Szwedowicz Paragraph 0048 and Figure 8, the temperature of both the combustor apparatus and the compressed air in the gas turbine engine is higher at higher load outputs relative to lower load outputs.
Thus the combination of Kim in view of Schilp and Kenyon disclose during the first engine operating condition the Helmholtz resonator is at a higher temperature than at the second engine operating condition.
Thus the combination of Kim in view of Schilp and Kenyon, as discussed above, teach the limitations of Claim 3.

Regarding Claims 7 and 8, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above.
Kim further discloses the combustion apparatus is an annular combustor apparatus (Paragraph 0009 – the combustor is annular therefore the combustor apparatus is an annular combustor apparatus).
The remaining limitations are claimed as alternatives and therefore are not required when another alternative is met.

Regarding Claim 10, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above.
Kim further discloses the frequencies desired to be suppressed in the system are low frequencies in the range of 50-250 Hz (Paragraph 0006).
Kim in view of Schilp and Kenyon, as discussed so far, do not disclose in the first range the acoustic frequencies are between 120Hz and 160Hz, and wherein in the second range the acoustic frequencies are between 75Hz and 115Hz.
However, Schilp teaches that breaking a resonators range into different controllable ranges (Paragraph 0027 – the resonators damping range is adjusted by the inflow of purge air therefore the full range to be damped by the resonator is broken into controllable ranges).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention by breaking the range of 50-250 Hz, disclosed by Kim, into two ranges that include,  a first range where the 

Regarding Claim 13, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above. Kim further discloses the geometry of the neck and the chamber of the Helmholtz resonator is set to attenuate acoustic frequencies in a first range (Paragraphs 0042-0043 – the geometry/size of the neck and the geometry/volume resonator are designed/sized/set to attenuate a target frequency and therefore would be set to attenuate frequencies in the first range).

Regarding Claim 16 and 17, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above. Kim in view of Schilp and Kenyon teach the gas turbine engine according to claim 1 (See rejection of Claim 1 above).
Kim in view of Schilp and Kenyon, as discussed so far, do not disclose (Claim 16)  a method of operating a gas turbine engine, the method comprising:
detecting a change in temperature in the combustion apparatus whereby the acoustic frequency to be attenuated at the first engine operating condition is outside the range of the Helmholtz resonators; and 
opening the valve arrangement and supplying cooling air the Helmholtz resonator such that it attenuates acoustic frequencies in the second range;
Claim 17) detecting a change in temperature in the combustion apparatus whereby the acoustic frequency to be attenuated at the second engine operating condition is outside the range of the Helmholtz resonator being supplied with cooling air; and 
closing the valve arrangement
However, Kenyon teaches (Claim 16) detecting a change in temperature in the combustion apparatus whereby the acoustic frequency to be attenuated at the first engine operating condition is outside the range of the Helmholtz resonators and tuning the resonator such that it attenuates the acoustic frequencies (Paragraph 0017, Lines 21-25, Paragraph 0018, Lines 6-11 and Paragraph 0030, Lines 1-6 – the probe, 92, provides a signal to the control unit representative of the temperature in the combustion apparatus and the system tunes the resonator, therefore the system detects that the acoustic frequency in the first operating condition is outside the range of the resonator since it is tune/changing it);
(Claim 17) detecting a change in temperature in the combustion apparatus whereby the acoustic frequency to be attenuated at the second engine operating condition is outside the range of the Helmholtz resonator (Paragraph 0017, Lines 21-25, Paragraph 0018, Lines 6-11 and Paragraph 0030, Lines 1-6 – the probe, 92, provides a signal to the control unit representative of the temperature in the combustion apparatus and the system tunes the resonator, therefore the system detects that the acoustic frequency in the second operating condition is outside the range of the resonator since it is tune/changing it).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings (Claim 16) operating the Claim 17) detecting a change in temperature in the combustion apparatus whereby the acoustic frequency to be attenuated at the second engine operating condition is outside the range of the Helmholtz resonator being supplied with cooling air, as taught by Kenyon, into the method of operating of Kim in view of Schilp and Kenyon, for the same reasons as discussed above for Claim 1.
Kim in view of Schilp and Kenyon do not disclose (Claim 16) opening the valve arrangement and supplying cooling air the Helmholtz resonator such that it attenuates acoustic frequencies in the second range;
(Claim 17) closing the valve arrangement
However, Schilp teaches a method of tuning a resonator by opening the valve arrangement and supplying cooling air the Helmholtz resonator such that it attenuates acoustic frequencies in the second range (Figures 9 and 10 – Paragraph 0029 – the valve arrangement is fully opened to allow air to purge the attenuation volume and the Helmholtz attenuates a second range of frequencies);
(Claim 17) closing the valve arrangementFigures 9 and 10 – Paragraphs 0028- 0029 – the valve arrangement is configured such that in a first operating condition, the valve, 68, is closed thereby providing attenuation in a first range of frequencies).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of operating the gas turbine engine the method comprising: (Claim 16) opening the valve arrangement and supplying cooling air the Helmholtz resonator such that it attenuates acoustic frequencies in the second range; (Claim 17) closing the valve arrangement

Regarding Claim 18, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above. Kim further discloses bleeding a fluid from the volume (Figure 3, Elements 104, 108, 114 – Paragraphs 0037-0038 – bleed air from the volume, 84, passes through the conduit created by the baffle, 104, through the apertures, 114, and into the port, 108).

Regarding Claim 19, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above.
Kim further discloses the frequencies desired to be suppressed in the system are low frequencies in the range of 50-250 Hz (Paragraph 0006).

However, Schilp teaches that breaking a resonators range into different controllable ranges (Paragraph 0027 – the resonators damping range is adjusted by the inflow of purge air therefore the full range to be damped by the resonator is broken into controllable ranges).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention by breaking the range of 50-250 Hz, disclosed by Kim, into two ranges that include,  a first range where the acoustic frequencies are between 132Hz and 142Hz, and a second range where the acoustic frequencies are between 90Hz and 100Hz, since the two ranges lie in the disclosed range of Kim and the selection of the two small ranges within that range would be obvious to one of ordinary skill in the art as a matter of design choice.

Regarding Claim 21, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above.
The combination of Kim in view of Schilp and Kenyon disclose the first range of frequencies are between 120 Hz and 160 Hz, which includes the single frequency of 137 Hz, and the second range of frequencies are between 75 Hz and 115 Hz, which includes the single frequency of 95 Hz.  
Thus the combination of Kim in view of Schilp and Kenyon teach the limitations of Claim 21.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schilp and Kenyon as applied to claim 1 above, and further in view of Paschereit (U.S. Patent No. 6,634,457), hereinafter Paschereit.

Regarding Claim 9, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above.
Kim in view of Schilp and Kenyon do not disclose wherein the cooling air supply feed comprises a cooler to cool the air supplied to the Helmholtz resonator(s).
However, Paschereit teaches a resonator (Abstract, Line 3) that is supplied with air (10) where the air supply feed comprises a cooler to cool the air supplied to the Helmholtz resonator(s) (Column 4, Line 57 – Column 5, Line 4 – the regulator, 7, controls the temperature of the air supplied to the resonator, therefore since the temperature is controlled and can be decreased the regulator includes a cooler to cool the air supplied to the resonator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim in view of Schilp and Kenyon to make the cooling air supply feed comprise a cooler to cool the air supplied to the Helmholtz resonator(s), as taught by Paschereit, in order to achieve an optimum vibration damping at any time during operation (Paschereit – Column 4, Lines 5-7).

Claims 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schilp and Kenyon as applied to claim 1 above in further in view of Szwedowicz and Tekriwal (U.S. Patent No. 6,089,025), hereinafter Tekriwal.

Regarding Claims 11, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above. 
Kim in view of Schilp and Kenyon do not explicitly disclose wherein in the first engine operating condition the temperature of an exit of the compressor is between 590K and 790K, and wherein in the second engine operating condition the temperature of an exit of the compressor is between 300K and 400K.
However, Szwedowicz teaches the temperature in the compressor including the exit of the compressor during a partial load operating condition is in one range and the temperature in the compressor including the exit of the compressor during a full load operating condition is at a different range, with the full load temperature range being higher than the partial load temperature range (Figure 8 – Paragraph 0048 – the temperature plot, TCompressed air, is within a range for partial load, TPart, and within a separate range for full load, Tb, with Tpart being in a lower range than Tb).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kim in view of Schilp and Kenyon by making the gas turbine operate such that in the first engine operating condition/full load the temperature of an exit of the compressor is in one range, and wherein in the second engine operating condition/part load the temperature of an exit of the compressor 
Kim in view of Schilp, Kenyon and Szwedowicz do not disclose the first engine operating condition the temperature of an exit of the compressor is between 590K and 790K, and wherein in the second engine operating condition the temperature of an exit of the compressor is between 300K and 400K.
However, Tekriwal teaches that for gas turbines compressor discharge/exit temperatures result in higher turbine inlet temperatures and thus higher thermodynamic efficiency (Column 1, Lines 47-52). Therefore the compressor exit temperature is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a change in thermodynamic efficiency.  
Therefore since the general conditions of the claim, i.e. that the compressor has a exit temperature, were disclosed in the prior art by Kim in view of Schilp and Kenyon it is not inventive to discover the optimum compressor discharge temperature by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Kim in view of Schilp and Kenyon to have the temperature at the exit of the compressor in the first engine operating condition the being between 590K and 790K  and in the second engine operating condition the temperature is between 300K and 400K in order optimize the thermodynamic efficiency of the gas turbine (Tekriwal - Column 1, Lines 47-52).

Regarding Claim 20, Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal disclose the invention as claimed and discussed above. 
Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal do not disclose wherein in the first engine operating condition the temperature of an exit of the compressor is between 640K and 730K; and wherein and in the second engine operating condition the temperature of an exit of the compressor is between 325K and 375K;
However, Tekriwal teaches that for gas turbines compressor discharge temperatures result in higher turbine inlet temperatures and thus higher thermodynamic efficiency (Column 1, Lines 47-52). Therefore the compressor discharge temperature is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a change in thermodynamic efficiency.  
Therefore since the general conditions of the claim, i.e. that the compressor has a exit temperature, were disclosed in the prior art by Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal it is not inventive to discover the optimum compressor discharge temperature by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal to have the temperature at the exit of the compressor in the first engine operating condition the being between 640K and 730K and in the second engine operating condition the temperature is between 325K and 375K in order optimize the thermodynamic efficiency of the gas turbine (Tekriwal - Column 1, Lines 47-52).

Regarding Claim 22, Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal disclose the invention as claimed and discussed above. 
Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal do not explicitly disclose in the first engine operating condition the temperature is approximately 690K; and wherein in the second engine operating condition the temperature approximately 350K.
However, Tekriwal teaches that for gas turbines compressor discharge temperatures result in higher turbine inlet temperatures and thus higher thermodynamic efficiency (Column 1, Lines 47-52). Therefore the compressor discharge temperature is recognized as a result effective variable which achieves a recognized result.  In this case the recognized result is a change in thermodynamic efficiency.  
Therefore since the general conditions of the claim, i.e. that the compressor has a exit temperature, were disclosed in the prior art by Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal it is not inventive to discover the optimum compressor discharge temperature by routine experimentation (In re Antonie, 559 F.2d 618,195 USPQ 6 (CCPA 1977)), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engine of Kim in view of Schilp, Kenyon, Szwedowicz and Tekriwal to have the temperature at the exit of the compressor in the first engine operating condition the being approximately 690 and in the second engine operating condition the temperature is approximately 350K in order optimize the thermodynamic efficiency of the gas turbine (Tekriwal - Column 1, Lines 47-52).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schilp and Kenyon as applied to claim 1 above, and further in view of Bulat (U.S. Pre-grant Publication 2014/0196468), hereinafter Bulat.

Regarding Claims 14 and 15, Kim in view of Schilp and Kenyon disclose the invention as claimed and discussed above.
Kim in view of Schilp and Kenyon do not disclose (Claim 14) the bleed arrangement further comprises a valve and an exhaust ducting, the valve is situated between the conduit and the exhaust ducting;
(Claim 15) the exhaust ducting is connected to any one or more of an inlet of the compressor, an inlet of the gas turbine engine, an exhaust duct of the gas turbine engine.
However, Bulat teaches gas turbine engine with a bleed arrangement (Figure 1) with a conduit (Figure 1 – the plenum, 109, and the pipe, 117, that is below the valve, 115), (Claim 14) the bleed arrangement further comprises a valve (115) and an exhaust ducting (Figure 1 – the exhaust ducting is the pipe, 117, that is above the valve, 115), the valve is situated between the conduit and the exhaust ducting (Figure 1 – the valve, 115, is between the conduit and exhaust ducting);
(Claim 15) the exhaust ducting is connected to any one or more of an inlet of the compressor, an inlet of the gas turbine engine, an exhaust duct of the gas turbine engine (Paragraph 0066 – the exhaust ducting directs the flow to an inlet of the compressor, which is an inlet of the gas turbine or the gas turbine exhaust section).
Claim 14) a valve and an exhaust ducting, the valve is situated between the conduit and the exhaust ducting; (Claim 15) the exhaust ducting is connected to any one or more of an inlet of the compressor, an inlet of the gas turbine engine, an exhaust duct of the gas turbine engine, as taught by Bulat, in order to improve the efficiency of the turbine compared to conventional turbines and the lifetime of the components may be prolonged (Bulat - Paragraph 0043).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741